Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The Court erred in giving the second instruction asked by the defendant. This instruction, taken in connection with the facts of the record, did not place the doctrine of equitable estoppel correctly before the jury. We have given the true rule in the case of Biddle Boggs v. Merced Mining Co., (14 Cal. 366) and in other cases; and a reference to those decisions will enable the Court on the next trial to instruct the jury, rightly upon this subject.
The other points do not seem to be well taken, but the statement is so imperfect that we do not think it advisable to pass definitely upon them.
Judgment reversed and cause remanded.